DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The previous objection to the drawings is withdrawn in view of the cancellation of claim 58.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 62 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 62 is directed to a shield comprising two components, (a) a coupling element comprising two side hooks and two connecting members, and (b) a shield portion.  Claim 62 has been amended to recite “wherein the shield includes a single body.”  Such a recitation constitutes new matter as Applicant’s disclosure does not include a shield in the form of a single body, wherein the shield includes both a coupling element and a shield portion.  Instead, Applicant’s disclosure provides support for the coupling element being a separate component from the shield portion and therefore the shield not being in the form of a single body.  Accordingly, claim 62 contains new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 55-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al. (US 2009/0326592 A1).
Claim 55. Butler et al. disclose a shield (prosthesis 10) for covering a portion of the spine of a subject, wherein the shield is fixed to a bone fixation assembly (rods 50 and 52, screw heads 46 and threaded shafts of screw heads 46) by an attachment portion (flanges 20 and 22), wherein the attachment portion is configured to removably attach to a coupling element (retention caps 56), wherein the coupling element is adapted to engage two vertebra joining members (rods 50 and 52; see para. 0038) of the bone fixation assembly at a position between two bone anchors that the two vertebra joining members are secured between, and wherein the shield includes a single body (plate 14 with curved sides 16 and 18) configured to generally extend in a direction of the spine, the body having a length suitable for protecting at least a portion of one or more of multiple vertebra bones of the subject (Figs. 1-4).  Note that the limitation “wherein the coupling element comprises (a) at least two side hooks configured to removably attach to the vertebra joining member, and (b) at least two connecting members disposed between the two hooks” is not further limiting because the coupling element is not positively recited in claim 55 (see “the attachment portion is configured to removably attach to a coupling element” in lines 2-3 as opposed to, for example, “the attachment portion is removably attached to a coupling element”).  The Examiner is taking the position that prosthesis 10 of Butler et al. is capable of being attached to rods 50 and 52 via a coupling element with hooks and connecting members, such as, for example, that taught by Vittur et al. (see also the rejection of claim 40 below).
Claim 56. Butler et al. disclose wherein the bone fixation assembly comprises a bone screw (screw heads 46 and threaded shafts of screw heads 46) (Figs. 1-4).  
Claim 57. Butler et al. disclose wherein the vertebra joining member is a rod (rods 50 and 52) (Figs. 1-4).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40, 41, 45, and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2009/0326592 A1) in view of Vittur et al. (US 2008/0281361 A1).
Claim 40. Butler et al. disclose a surgical kit comprising: a bone fixation assembly, wherein the bone fixation assembly is adapted to be fixated on multiple vertebra bones of a subject, and wherein the bone fixation assembly comprises at least two vertebra joining members (rods 50 and 52) each adapted to be respectively secured between two bone anchors (screw heads 46 and threaded shafts of screw heads 46); a coupling element (retention caps 56) adapted to engage a vertebra joining member at a position between the two bone anchors (see para. 0038); and a shield (prosthesis 10) for covering a portion of the spine of the subject, wherein the shield includes an attachment portion (flanges 20 and 22 with slots 26 and 28) adapted to engage the coupling element, and wherein the shield includes a single body (plate 14 with curved sides 16 and 18) configured to generally extend in a direction of the spine, the body having a length suitable for protecting at least a portion of one or more of the multiple vertebra bones (Figs. 1-4).  
Claim 41. Butler et al. disclose each of the two bone anchors comprising a fastener portion (threaded shafts of screw heads 46) adapted to be implanted into a vertebra bone and a head coupling portion (screw heads 46) adapted to secure one of the two vertebra joining members (Figs. 1-4).  
Claim 45. Butler et al. disclose wherein the shield has a vertical length to cover at least two vertebrae (Figs. 1-4).  
Claim 49. Butler et al. disclose wherein the attachment portion includes two parts (flanges 20 and 22) extending laterally on opposite sides of the shield (Figs. 1-4).  
Claim 50. Butler et al. disclose wherein the shield is made from a polymeric material (see para. 0031) (Figs. 1-4).  
Claim 51. Butler et al. disclose wherein the shield is made from a material comprising PEEK (see para. 0031) (Figs. 1-4).  
Butler et al. fail to disclose wherein the coupling element comprises (a) at least two side hooks configured to removably attach to the vertebra joining member, and (b) at least two connecting members disposed between the two hooks (claim 40).
However, Butler et al. state that the coupling element (retention caps 56) extends through openings (slots 26 and 28) in the attachment portion (flanges 20 and 22) (Figs. 1-4).
Vittur et al. teach a surgical kit comprising: a bone fixation assembly comprising at least two vertebra joining members (elongate elements 28 and 30); a coupling element (connection mechanisms 124 and 126, which include coupling members 170a and 170b, linking arms 180a and 180b, and locking members 200a and 200b) adapted to engage a vertebra joining member, wherein the coupling element comprises (a) at least two side hooks (hook-shaped element 188 of each of linking arms 180a and 180b) configured to removably attach to the vertebra joining member, and (b) at least two connecting members (coupling members 170a and 170b) disposed between the two hooks; and a shield (replacement body 122), wherein the shield includes an attachment portion (ears 136 and 138 with holes 140 and 142) adapted to engage the coupling element, wherein the coupling element extends through openings (holes 140 and 142) in the attachment portion (Figs. 2, 3, and 5-7).  The configuration of the coupling element allows for varying medial-lateral placement of the shield between the vertebra joining members (see para. 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the coupling element of Vittur et al. for that of Butler et al. such that the coupling element comprises (a) at least two side hooks configured to removably attach to the vertebra joining member, and (b) at least two connecting members disposed between the two hooks (claim 40), as doing so is a simple substitution of one coupling element for another (where both coupling elements are received in openings in the attachment portion) and would also allow for varying medial-lateral placement of the shield between the vertebra joining members.
Claims 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2009/0326592 A1) in view of Vittur et al. (US 2008/0281361 A1) as applied to claim 40 above, and further in view of Eisermann et al. (US 2002/0123750 A1).
Butler et al. and Vittur et al. fail to teach wherein the shield further comprises at least one therapeutic agent selected from the group consisting of an anti-stenotic agent, an anti-fibrotic agent, an anti-inflammatory, an antibiotic agent, and combinations thereof (claim 52), wherein the at least one therapeutic agent is embedded in a biocompatible matrix (claim 53), and wherein the matrix further comprises a water-soluble material (claim 54).
However, it is noted that Butler et al. state that the shield may be include other biocompatible materials, such as a combination of a polymeric material with a metallic material, as desired (see para. 0031).
Eisermann et al. teach a shield (implant 20) that includes at least one therapeutic agent (see para. 0015), such as an antibiotic agent (see para. 0015), wherein the therapeutic agent is embedded in a biocompatible matrix (mesh 22) that can be made of a polymeric material combined with a metallic material (see para. 0009), and wherein the matrix comprises a water-soluble material (collagen – see para. 0015) (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shield of Butler et al. such that it further comprises at least one therapeutic agent selected from the group consisting of an anti-stenotic agent, an anti-fibrotic agent, an anti-inflammatory, an antibiotic agent, and combinations thereof (claim 52), wherein the at least one therapeutic agent is embedded in a biocompatible matrix (claim 53), and wherein the matrix further comprises a water-soluble material (claim 54), as suggested by Eisermann et al., as it is well-known in the art that therapeutic agents are beneficial to healing and recovery after surgery.

Response to Arguments
Applicant’s arguments with respect to Aranibar et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is noted that Applicant has not presented any arguments with respect to Butler et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773